Citation Nr: 0938963	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-10 259	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over this case belongs 
to the RO in Sioux Falls, South Dakota.  This case was 
previously before the Board in August 2007 when it was 
remanded for additional development.

At the time of the August 2007 Board decision, the issues on 
appeal also included entitlement to service connection for 
sinusitis and entitlement to service connection for tinnitus.  
By a rating decision in May 2008, service connection was 
established for sinusitis, and a rating of 30 percent has 
been assigned, effective February 26, 2004.  By a rating 
decision in August 2009, service connection was established 
for tinnitus, and a rating of 10 percent has been assigned, 
effective February 26, 2004.  As such, these matters no 
longer represent pending appeals and are not for appellate 
consideration.


FINDING OF FACT

On September 22, 2009, prior to promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for bilateral hearing loss, 
and that issue is dismissed.


ORDER

The appeal is dismissed.




		
U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


